Citation Nr: 1749385	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-36 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic headaches, claimed as secondary to falls caused by service-connected right knee and ankle arthritis.

2.  Entitlement to service connection for a cerebrovascular accident (CVA) (claimed as chronic episodes of syncope), claimed as secondary to falls caused by service-connected right knee and ankle arthritis.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, claimed as secondary to falls caused by service-connected right knee and ankle arthritis.

4.  Entitlement to service connection for vertigo, claimed as secondary to falls caused by service-connected right knee and ankle arthritis.

5.  Entitlement to service connection for a back disability, claimed as secondary to service-connected right knee and ankle arthritis.

6.  Entitlement to service connection for status post open reduction internal fixation of right hip and femur fracture (right hip and femur fracture residuals), claimed as secondary to service-connected right knee and ankle arthritis.

7.  Entitlement to service connection for an eye disability, to include cataracts, rotary nystagmus, and dry eye syndrome.

8.  Entitlement to service connection for a skin disability, to include shingles, neurodermatitis, and herpes zoster (also claimed as skin condition of bilateral arm, bilateral hip, back, and abdomen).


REPRESENTATION

Appellant represented by:	Ann S. Vessels, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1968 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In July 2015, the Board remanded the eye and skin disability service connection issues to the Agency of Original Jurisdiction (AOJ) for additional development.  These matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A discussion of the AOJ's compliance with the July 2015 Board Remand is included in the Remand section below.

In the July 2015 Board decision, in pertinent part, the Board issued a decision denying service connection for chronic headaches, CVA, an acquired psychiatric disability to include depression and anxiety, vertigo, a back disability, and status post open reduction internal fixation of the right hip and femur fracture.  The Veteran appealed the portion of the July 2015 Board decision that denied service connection for chronic headaches, CVA, an acquired psychiatric disability to include depression and anxiety, vertigo, a back disability, and status post open reduction internal fixation of the right hip and femur fracture to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court granted a Joint Motion for Partial Remand (JMR) and remanded the issues back to the Board for further proceedings consistent with the JMR.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service Connection for an Eye Disability and a Skin Disability

Service treatments records reveal that, in January 1975, the Veteran complained of irritation of the left eye.  The assessment was conjunctivitis.  The next day, in a follow-up examination, a service treatment record indicates an abrasion of the left eye and conjunctivitis.  In February 1975, a follow-up treatment record indicates that the conjunctivitis was responding well to treatment and the itching decreased.  A couple of days later, a follow-up examination was negative for an abrasion of the left eye.  In June 1975, the Veteran complained of something in his right eye; upon examination, the Veteran had particles of dust and dirt in the right eye.  In November 1980, the Veteran had complaints of the right eye and both eyes were treated with Neosporin and Visine.  While the assessment of the eyes, at that time, is unclear, the November 1980 treatment record clearly indicates complaints and treatment of the eyes.  In an August 1987 over-40 examination, an abnormality of the eyes was noted, specifically, right pterygium.

In February 1975, a service treatment record indicates that the Veteran complained of a rash on his neck and arms.  Upon examination, the Veteran had an elevated rash that was flaky with a few areas of well-defined circles.  In March 1975, the Veteran again complained of a rash.  At that time, he was assessed with scabies.  A service treatment record from January 1984 indicates that the Veteran had a history (for six months) of a papule under the right eye.  At that time, an examination revealed a papule on the right cheek.  The assessment was basal cell carcinoma.  

Pursuant to the July 2015 Board Remand, the Veteran was afforded a VA examination of the eyes and skin in September 2015 and October 2015, respectively.  After a comprehensive examination of the Veteran's eyes, the September 2015 VA examiner opined that the eye disability is less likely than not incurred in, or caused by, the claimed in-service injury, event or illness.  The September 2015 VA examiner based the opinion, at least in part, on the finding that the in-service left eye abrasion and conjunctivitis had resolved, and that no other eye conditions persisted.  Significantly, the VA examiner did not mention the June 1975 right eye complaints or the November 1980 eye complaints and treatment.  Here, it appears that the VA examiner did not consider all the relevant evidence, particularly the Veteran's complete service treatment records pertaining to the eyes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Veteran also underwent a VA skin examination in October 2015.  At that time, the October 2015 VA examiner opined that that the skin disability is less likely than not incurred in, or caused by, the claimed in-service injury, event or illness.  The VA examiner further indicated that the skin disability is not related to any factitious dermatitis the Veteran had in service (which the VA examiner explained means the Veteran caused the skin condition by scratching himself, he was feigning illness, or "faking it").  Upon review of the Veteran's service treatment records, the records are absent for a treatment record revealing factitious dermatitis.  Indeed, the VA examiner did not reference the date of the factitious dermatitis.  The Court has held, on a number of occasions, that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  More importantly, the VA examiner did not mention or address the significance, if any, of the multiple skin complaints and treatment in service (as discussed above), on the current skin disability.  See Reonal, 5 Vet. App. at 461.

Given the above, the Board finds that the Veteran has not yet been provided with an adequate VA medical opinion on the issues of service connection for an eye disability and a skin disability; therefore, another remand for adequate VA medical opinions is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Service Connection for Headaches, CVA, an Acquired Psychiatric Disability, Vertigo, a Back Disability, and Right Hip and Femur Fracture Residuals

Initially, the Board notes that there are relevant, outstanding medical records that need to be associated with the file prior to deciding these issues.  For example, the Veteran had a stroke in December 2001 and was hospitalized at the William Beaumont Army Medical Center for six weeks and then was at the Rio Vista Physical Rehabilitation Hospital for six weeks.  (The only records from William Beaumont Army Medical Center in the file are from the June 2004 fall following a request by VA for records beginning in January 2004.)  Additionally, the 2004 records from the William Beaumont Army Medical Center indicate that the Veteran went to Rio Vista Physical Rehabilitation Hospital following the June 2004 fall and surgery that was performed at the William Beaumont Army Medical Center.  An attempt to obtain all treatment records from both facilities must be made.  

Additionally, the Veteran reported he was treated by various specialists at the William Beaumont Army Medical Center, such as Dr. Neely (neurologist), Dr. MacDonald (specialty is unclear), and Dr. Jamison (ear, nose, throat specialist).  

The Board notes that the VA treatment records are unclear whether Dr. MacDonald was at the William Beaumont Army Medical Center or the Rio Vista Physical Rehabilitation Hospital (compare March 20, 2002, VA treatment record showing VA examiner wrote, "Was seen yesterday by Dr. Macdonald at WBAMC" with April 24, 2002, VA treatment record showing VA examiner wrote, "Also has been eval[uated] by DR. MC Danald from RioVista Rehabilitation center.").  Thus, the Veteran is asked to inform VA at what facility he received treatment from Dr. MacDonald (which could possibly include both facilities).  

The records are also unclear as to whether Dr. Jamison was at the William Beaumont Army Medical Center or a private facility (compare November 15, 2002, medical record from Southwest Ear, Nose and Throat Consultants, P.A., listing Dr. Jamison on the letterhead with December 2, 2003, VA treatment record showing VA examiner wrote, "has been with vertigo objective, was eval[uated] by Dr. Jamison ENT at WBAC last [October 2003].").  The Veteran is asked to inform VA at what facility he received treatment from Dr. Jamison (which could possibly include both facilities).

The above-described treatment from these physicians is directly related to his claims for service connection.  Thus, an attempt to obtain these records must be made.  

In a December 2, 2003, VA treatment record, the Veteran reported he had received a consultation by Tricare to see Dr. Hart (ear, nose, throat specialist), which was supposed to happen on December 23, 2003.  An attempt to obtain all Tricare treatment records from 2000 to the present should be made.

Other possible outstanding relevant medical records are from Tricare Northwest.  Of record is an April 2000 letter from Tricare Northwest regarding chronic conditions the Veteran reported, which included "Bone, Joint, Back, or Muscle Problem."  Thus, an attempt to obtain medical records from Northwest Tricare must be made.

In the JMR, the parties determined that the Board misunderstood the Veteran's testimony at the Board hearing as to when he sustained the CVA and vertigo.  The parties wrote, "Appellant did not state at the hearing that he did not suffer from a CVA or vertigo prior to the fall of 2004.  Rather, he stated that a CVA and vertigo were caused by falls that he suffered prior to the fall of 2004 due to his right knee and ankle giving way."  The parties stated this applied to the Veteran's headaches as well.  The Board will ask the Veteran to provide more detail regarding when these falls occurred and what injuries he sustained, to include a head injury or injuries, and if he sought treatment for such injury or injuries.  If he sought treatment, the Board would request that he provide the approximate date(s) of such treatment and from what facility or facilities he sought treatment for a residual injury or injuries of any falls.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for private records from the following (except for William Beaumont Army Medical Center, which is a federal facility):

* William Beaumont Army Medical Center medical records beginning in at least 1998 (or earlier) to the present, to include inpatient treatment from December 2001 to approximately January 2002 and inpatient treatment from June 19, 2004;

* If not part of the William Beaumont Army Medical Center records, medical records from Dr. Neely (neurologist) from the appropriate facility from 2001 to the present;

* Rio Vista Physical Rehabilitation Hospital inpatient records beginning in approximately January/February 2002 for six weeks and from June 2004 to at least December 2004;

* If not part of the William Beaumont Army Medical Center or the Rio Vista Physical Rehabilitation Hospital records, records from Dr. MacDonald (specialty is unclear) from the appropriate facility from 2001 to the present (the Veteran is asked to inform VA from which facility or facilities he received treatment from Dr. MacDonald (William Beaumont Army Medical Center and/or the Rio Vista Physical Rehabilitation Hospital));

* If not part of the William Beaumont Army Medical Center records, records from Dr. Rodney Jamison (ear, nose, throat specialist) from the appropriate facility from 2001 to the present (the Veteran is asked to inform VA from which facility or facilities he received treatment from Dr. Jamison (William Beaumont Army Medical Center and/or Southwest Ear, Nose and Throat Consultants, P.A.));

* Rio Vista Physical Rehabilitation Hospital inpatient records beginning in approximately January/February 2002 for six weeks and from June 2004 to at least December 2004;

* Treatment records from treatment through Tricare in Texas from around 2000 to the present; 

* If not part of the Tricare records in Texas, records from Dr. Hart (ear, nose, throat specialist) from the appropriate facility from 2001 to the present;

* Treatment records from when the Veteran was part of Tricare Northwest (which appears to be when he was living in Washington state beginning in approximately 1996);  

The Veteran is asked to cooperate with VA in obtaining these records by providing permission (via VA Form 21-4142) to obtain the records, if permission is needed, and providing the facility or facilities from where he received treatment from the various providers listed above.  If there are additional treatment records the Board has not identified but the Veteran is aware of, it asks that the Veteran inform VA of these outstanding records and provide VA with permission to obtain the records.

2. Ask the Veteran to provide more detail regarding falls he sustained secondary to his service-connected disability or disabilities prior to June 2004 and what injuries he sustained at those times, to include a head injury or injuries, and if he sought treatment for such injury or injuries.  If he sought treatment, the Board would request that he provide the approximate date(s) of such treatment and from what facility or facilities he sought treatment for a residual injury or injuries.  
3. If, in response to instruction #2, the Veteran identifies treatment at a facility or facilities whose medical records are either not in the file or not contemplated by instruction #1, solicit permission from the Veteran to obtain the identified records, if such records are not at a federal facility.

4. Request that an appropriate medical professional review the electronic file and provide an addendum medical opinion pertaining to the Veteran's eye(s).  The relevant documents in the electronic file, to include in VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner is informed of the following relevant facts:

* Service treatments records reveal that, in January 1975, the Veteran complained of irritation of the left eye.  The assessment was conjunctivitis.  

* The next day, in a follow-up examination, a service treatment record indicates an abrasion of the left eye and conjunctivitis.  

* In February 1975, a follow-up treatment record indicates that the conjunctivitis was responding well to treatment and the itching decreased.  

* A couple of days later, a follow-up examination was negative for an abrasion of the left eye.  

* In June 1975, the Veteran complained of something in his right eye; upon examination, the Veteran had particles of dust and dirt in the right eye.  

* In November 1980, the Veteran had complaints of the right eye and both eyes were treated with Neosporin and Visine.  While the assessment of the eyes, at that time, is unclear, the November 1980 treatment record clearly indicates complaints and treatment of the eyes.  

* In an August 1987 over-40 examination, an abnormality of the eyes was noted, specifically, right pterygium.

The VA examiner should offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the current eye disability, to include, but not limited to, cataracts, rotary nystagmus, and dry eye syndrome, began during service or is etiologically related to active service?

In rendering the opinion requested above, the VA examiner should comment on the significance, if any, of the service treatment records listed above.

5. Request that an appropriate medical professional review the electronic file and provide an addendum medical opinion pertaining to the Veteran's skin.  The relevant documents in the electronic file, to include in VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner is informed of the following relevant facts:

* In February 1975, a service treatment record indicates that the Veteran complained of a rash on his neck and arms.  Upon examination, the Veteran had an elevated rash that was flaky with a few areas of well-defined circles.  

* In March 1975, the Veteran again complained of a rash.  At that time, he was assessed with scabies.  

* A service treatment record from January 1984 indicates that the Veteran had a history (for six months) of a papule under the right eye.  At that time, an examination revealed a papule on the right cheek.  The assessment was basal cell carcinoma.  

The VA examiner should offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the current skin disability, to include, but not limited to, shingles, neurodermatitis, and herpes zoster, began during service or is etiologically related to active service?

In rendering the opinion requested above, the VA examiner should comment on the significance, if any, of the service treatment records listed above.

6. Review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the questions asked by the Board have been addressed by the examiners with consideration of the specific evidence identified.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested VA opinions do not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  Stegall, 11 Vet. App. at 268; 38 C.F.R. § 4.2 (2016).

7. After completion of the above and any additional development deemed necessary, readjudicate the issues listed on the title page in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

